Title: To George Washington from Elias Dayton, 8 June 1782
From: Dayton, Elias
To: Washington, George


                  
                     Sir
                     Morris Town June 8th 1782
                  
                  In Consequence of your Excellencys Order, Mr Depuyster was
                     apprehended & confined in the Jersey Camp, and a Representation of his
                     Case immediately forwarded to Governor Livingston—Previous to the Governors
                     Answer, Mr Depuyster applied to Council, claiming the Priviledges of a Subject
                     of the State of New Jersey, this Council advised, & accordingly issued
                     by his Directions two Writs of habeas Corpus, one directed to Lieut.
                        Stout the Officer of the Guard, the other to Col. Ogden,
                     These Writs were returnable before Mr Justice Symmes at Morris Town this Day—On Tuesday last I recd Governor Livingston’s Answer, which was substantially
                     this, that he had laid Mr Depuysters Case before his Council, who unanimously
                     advised him not to interfere in the Matter, but to suffer him to be sent on to
                     head Quarter— In this Situation I knew not, well what to do, but as I had your
                     Excellys Orders to send Mr Depuyster to Genl Heath, in Case Govr Livingston
                     should think proper to submit him to military Tribunal, and as the Writs of
                     habeas Corpus were not directed to me, I tho’t myself bound to obey your
                     Excellcys Order & accordingly sent Mr Depuyster under Guard to Genl
                     Heath—But yet I am fully of Opinion that if Depuyster is deliverd over to the
                     Civil Authority, agreable to his Request Justice will be as amply administerd,
                     as if tried by a Court Martial. I am your Excellencys Most Obedient Hbl.
                     Servant
                  
                     Elias Dayton
                     
                  
               